Exhibit 99.1 Sentinel Omaha Limited Liability Company and Subsidiaries Consolidated Financial Statements December 31, 2015 SENTINEL OMAHA LIMITED LIABILITY COMPANY AND SUBSIDIARIES TABLE OF CONTENTS December 31, 2015 Page(s) REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 CONSOLIDATED FINANCIAL STATEMENTS Statement of Assets and Liabilities 2 Schedule of Investments 3 Statement of Operations 4 Statement of Changes in Net Assets 5 Statement of Cash Flows 6 Notes to Consolidated Financial Statements 7-17 Report of Independent Registered Public Accounting Firm To the Members of Sentinel Omaha Limited Liability Company: We have audited the accompanying consolidated statement of assets and liabilities, including the consolidated schedule of investments, of Sentinel Omaha Limited Liability Company and Subsidiaries (collectively, the “Company”) as of December 31, 2015, and the related consolidated statements of operations, changes in net assets, and cash flows for the year then ended. The Company’s management is responsible for these consolidated financial statements. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Sentinel Omaha Limited Liability Company and Subsidiaries as of December 31, 2015, and the results of their operations and their cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ WeiserMazars LLP New York, New York March 1, 2016 1 SENTINEL OMAHA LIMITED LIABILITY COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENT OF ASSETS AND LIABILITIES December 31, 2015 ASSETS Investment in real estate properties, at fair value (cost - $356,808,757) $ Cash and cash equivalents Cash held in escrow by lenders Restricted cash Prepaid expenses and other assets Tenant security deposits Total assets LIABILITIES Mortgage notes, bonds and credit facilities payable (cost - $267,674,140) Accounts payable and accrued expenses Tenant security deposits payable Prepaid rent Deferred revenue Total liabilities NET ASSETS $ The accompanying notes are an integral part of these consolidated financial statements . 2 SENTINEL OMAHA LIMITED LIABILITY COMPANY AND SUBSIDIARIES CONSOLIDATED SCHEDULE OF INVESTMENTS December 31, INVESTMENT IN REAL ESTATE PROPERTIES LOCATION NUMBER OF UNITS HISTORICAL COST (1) FAIR VALUE Residential: Arbor Hills Antioch, TN $ $ Arbors of Dublin Dublin, OH Brentwood Oaks Nashville, TN Cornerstone Apartments Independence, MO Covey at Fox Valley Aurora, IL Greenhouse Apartments Omaha, NE Jackson Park Place Fresno, CA Littlestone at Village Green Gallatin, TN Morganton Place Fayetteville, NC Oakwell Farms Hermitage, TN Park at Countryside Port Orange, FL The Reserve at Wescott Summerville, SC Village at Cliffdale Fayetteville, NC Woodberry Apartments Asheville, NC Total $ $ Historical cost equals the purchase price allocation plus capital improvements made from the acquisition date through December 31, 2015. Fair value is as determined by an independent appraiser at December 31, 2015. Fair value of the investments in real estate as a percentage of net assets is 369.26%. The accompanying notes are an integral part of these consolidated financial statements. 3 SENTINEL OMAHA LIMITED LIABILITY COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENT OF OPERATIONS For the year ended December 31, 201 5 INVESTMENT INCOME Base rent $ Other rental income Interest income Total investment income EXPENSES Payroll and related costs Real property taxes Repairs and maintenance Utilities Property management fees General and administrative Insurance Advertising Total expenses NET INVESTMENT INCOME BEFORE OTHER EXPENSES OTHER EXPENSES Interest on mortgage notes, bonds and credit facilities payable ) Professional fees ) Amortization of deferred financing costs ) Total other expenses ) NET INVESTMENT INCOME Net change in unrealized appreciation of investment in real estate properties Net change in unrealized depreciation on fair value of mortgage notes and bonds ) Net unrealized appreciation of interest rate cap and swap agreements Net unrealized gain NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ The accompanying notes are an integral part of these consolidated financial statements. 4 SENTINEL OMAHA LIMITED LIABILITY COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN NET ASSETS For the year ended December 31, 201 5 Member I Member II Member III Total Net assets at beginning of the year $ Net investment income Net change in unrealized appreciation of investment in real estate properties Net change in unrealized depreciation on fair value of mortgage notes and bonds ) Net unrealized appreciation of interest rate cap and swap agreements Net assets at end of year $ The accompanying notes are an integral part of these consolidated financial statements. 5 SENTINEL OMAHA LIMITED LIABILITY COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOWS For the year ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES Net increase in net assets resulting from operations $ Adjustments to reconcile net increase in net assets to net cash provided by operating activities: Net change in unrealized appreciation of investment in real estate properties ) Net change in unrealized depreciation on fair value of mortgage notes and bonds Net unrealized appreciation of interest rate cap and swap agreements ) Amortization of deferred financing costs Changes in operating assets and liabilities: Cash held in escrow by lenders ) Prepaid expenses and other assets ) Tenant security deposits payable Accounts payable and accrued expenses Deferred revenue ) Prepaid rent ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Capital additions to real estate properties ) Cash received from restricted cash Increase in tenant security deposits ) Net cash used in investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Payments of mortgage notes, bonds and credit facilities ) Net proceeds from mortgage notes Payment of financing costs ) Net cash used in financing activities ) NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS Beginning of year End of year $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid during the year for interest $ The accompanying notes are an integral part of these consolidated financial statements. 6 SENTINEL OMAHA LIMITED LIABILITY COMPANY AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS For the year ended December 31, 2015 1. ORGANIZATION Sentinel Omaha Limited Liability Company and Subsidiaries (the "Company") was organized on June 4, 2007 as a Delaware limited liability company for the purpose of acquiring all of the outstanding stock of America First Apartment Investors, Inc. (“APRO”). Sentoma, LLC (the “Manager”), an affiliate of one of the members, serves as the Manager of the Company. Net profits and losses of the Company shall be allocated to the members of the Company in proportion to their respective percentage interests. The Company shall be dissolved upon the sale or other disposition of all or substantially all of the assets of the Company or the election to dissolve the Company made in writing by the Manager with the consent of the members. In accordance with the Amended or Restated Limited Liability Company Agreement dated August 22, 2007 (the “Agreement”), the members have agreed to contribute, in cash, an additional $12,400,000 to the capital of the Company, as and when required, as determined by the Manager. In addition, no member shall have any liability to restore any negative balance in its capital account. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES a. Basis of Presentation - The accompanying consolidated financial statements have been prepared using the accrual basis of accounting in accordance with accounting principles generally accepted in the United States of America. The Company is an investment company as described in ASC 946, Financial Services - Investment Companies. The Company carries its investments and certain liabilities at fair value. The Company acquired APRO through Sentinel White Plains LLC, a wholly owned limited liability company, on September 18, 2007. Sentinel White Plains LLC holds the assets and liabilities of the properties formerly owned by APRO through wholly owned single-asset limited partnerships or limited liability companies. The financial statements of these subsidiaries are consolidated with those of the Company. All significant transactions and balances between the Company and these subsidiaries have been eliminated. b. Use of Estimates - The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, revenues and expenses and the disclosure of contingent assets and liabilities. Estimates subject to material change in the near term include the fair value of real estate owned, fair value of mortgage notes, bonds, and credit facilities, and fair value of derivatives. Actual results could differ from those estimates. c
